NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0888-19

NELSON VILLANUEVA,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted April 19, 2021 – Decided May 13, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Nelson Villanueva, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Tasha Marie Bradt, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Nelson Villanueva, currently an inmate at Bayside State Prison, appeals

from a New Jersey Department of Corrections (DOC) final agency decision

affirming a guilty finding for committing prohibited act *.202, "possession or

introduction of a weapon, such as, but not limited to, a sharpened instrument,

knife, or unauthorized tool," N.J.A.C. 10A:4-4.1(a)(1)(x). We affirm.

      While conducting a search of linens, a corrections officer discovered a

"'Bic' pen with the ink cartridge removed, and a razor blade inserted in the end.

The . . . pen was discovered in the open oatmeal box inside inmate Villanueva['s]

locked locker."

      Villanueva was charged with committing prohibited act *.202, alleging

possession or introduction of a weapon. The matter was referred to a hearing

officer for further action. Villanueva pleaded not guilty to the charge and

requested the assistance of counsel substitute.

      At the hearing, with the assistance of counsel substitute, Villanueva

maintained he "was set up."        Counsel substitute requested leniency on

Villanueva's behalf.    Villanueva was afforded an opportunity to present

witnesses and to cross-examine adverse witnesses.           He declined either

opportunity.




                                                                           A-0888-19
                                        2
      At the conclusion of the proceeding, the hearing officer found Villanueva

guilty of committing prohibited act *.202. The hearing officer relied on the

incident report, stating "a homemade weapon was found in an oatmeal box inside

[Villanueva's] locked locker."       In addition, the hearing officer found

Villanueva's argument he was framed unsupported by the evidence.

      The hearing officer sanctioned Villanueva to 181 days' administrative

segregation, 90 days' loss of commutation time, and ten days' loss of recreational

privileges.   The hearing officer reasoned the homemade weapon found in

Villanueva's locker "is consistent [with a] weapon that could cause serious

harm," and he should "be held accountable" to deter future infractions and to

promote safety and order in the facility.

      Villanueva filed an administrative appeal from the hearing officer's

determination. He argued "the incident was the result of issues with the officer."

He also argued he "had no meaningful charge history, and has been at Bayside

State Prison for approximately [ten] years without incident." The Associate

Administrator upheld the guilty finding and sanctions.

      On appeal, Villanueva argues the guilty finding must be vacated because

the decision was arbitrary, capricious, and unreasonable and unsupported by

substantial credible evidence in the record. We reject these arguments.


                                                                            A-0888-19
                                        3
      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

190 (App. Div. 2010).          Reviewing courts presume the validity of the

"administrative agency's exercise of its statutorily delegated responsibilities."

Lavezzi v. State, 219 N.J. 163, 171 (2014). "We defer to an agency decision

and do not reverse unless it is arbitrary, capricious[,] or unreasonable or not

supported by substantial credible evidence in the record." Jenkins v. N.J. Dep't

of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010). In determining whether an

agency action is arbitrary, capricious, or unreasonable, we consider whether: (1) the

agency followed the law; (2) substantial evidence supports the findings; and (3) the

agency "clearly erred" in "applying the legislative policies to the facts." In re Carter,

191 N.J. 474, 482-83 (2007) (quoting Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).

"'Substantial evidence' means 'such evidence as a reasonable mind might accept

as adequate to support a conclusion.'" Figueroa, 414 N.J. Super. at 192 (quoting

In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      Prison disciplinary hearings are not part of a criminal prosecution, and the

full spectrum of rights due to a criminal defendant does not apply. Avant v.

Clifford, 67 N.J. 496, 522 (1975).             However, when reviewing a DOC

determination in a matter involving prisoner discipline, we consider not only


                                                                                  A-0888-19
                                           4
whether there is substantial evidence that the inmate committed the prohibited

act, but also whether, in making its decision, the DOC followed regulations

adopted to afford inmates procedural due process. See McDonald v. Pinchak,

139 N.J. 188, 194-96 (1995).

      We reject Villanueva's claim his right to due process was violated. Based

on our review of the record, Villanueva received all the process due to him as

an inmate. The investigating corrections officer complied with N.J.A.C. 10A:4-

9.5, governing investigations. The staff investigated within forty-eight hours of

service of the disciplinary report on Villanueva.       N.J.A.C. 10A:4-9.5(a).

Villanueva received the written charges at least twenty-four hours prior to the

hearing, entered a not guilty plea, and was accorded the opportunity to make a

statement during the disciplinary hearing pursuant to N.J.A.C. 10A:4-9.5(e).

He was permitted to call witnesses or present witness statements and had the

opportunity to confront and cross-examine adverse witnesses.           However,

Villanueva declined to do so. In addition, Villanueva reviewed the adjudication

report and evidence presented to the hearing officer.        The signatures of

Villanueva and his counsel substitute on the adjudication report indicated the

information contained in the report accurately reflected the hearing proceeding.




                                                                           A-0888-19
                                       5
      We note the absence of any evidence in the record that Villanueva or his

counsel substitute timely requested a polygraph examination of the investigating

corrections officer. Even presuming such a request, a denial of a request for a

polygraph examination is not necessarily a violation of Villanueva's due process

rights. A polygraph examination will only be granted in limited circumstances,

N.J.A.C. 10A:3-7.1(a), and "[a]n inmate's request for a polygraph examination"

alone is insufficient cause to grant the request. N.J.A.C. 10A:3-7.1(c). A

polygraph may be requested by the Administrator or designee either "[w]hen

there are issues of credibility regarding serious incidents or allegations which

may result in a disciplinary charge" or "when the Administrator or designee is

presented with new evidence or finds serious issues of credibility" in

conjunction with the reinvestigation of a disciplinary charge. N.J.A.C. 10A:3 -

7.1(a).

      Here, there were no credibility issues warranting a polygraph test. Nor

was there any new evidence presented. The investigating correction officer

submitted a written report on the date of the incident, detailing his findings and

submitting a photograph of the pen/weapon found in Villanueva's personal

belongings. Villanueva offered no evidence or testimony from other inmates or

staff challenging the veracity of the investigating officer's report.    On this


                                                                            A-0888-19
                                        6
record, there was "sufficient corroborating evidence to negate any serious

question of credibility." Ramirez v. Dep't of Corr., 382 N.J. Super. 18, 24 (App.

Div. 2005).

      Villanueva's suggestion in his merits brief that he had no reason to possess

a weapon does not create a serious credibility issue. In a self-serving statement,

Villanueva claimed he "was set-up." An inmate's denial of a disciplinary charge

against him is insufficient to warrant a polygraph examination. Id. at 23-24. As

a result, any timely request for a polygraph examination would have been

denied.

      We next consider Villanueva's argument, raised for the first time on

appeal, the search of his cell constituted a violation of his rights. A corrections

facility is permitted to conduct routine and random cell searches to preserve the

safety and security of the facility. N.J.A.C. 10A:3-5.2; N.J.A.C. 10A:3-5.3.

Under the rules governing corrections facilities, Villanueva had no right to

possess a sharpened instrument among his personal property, N.J.A.C. 10A:4-

4.1(a)(1)(x), and the search of his cell was proper.

      We also reject Villanueva's argument the guilty finding was arbitrary,

capricious, or unreasonable and lacked support in the record based on substantial

credible evidence. In this matter, the hearing officer properly relied on the


                                                                             A-0888-19
                                        7
incident and custody reports describing the search of Villanueva's cell and the

finding of the weapon among his personal belongings in a locked footlocker.

Villanueva's self-interested rhetorical questions regarding the absence of a

motive for his possession of a weapon fail to overcome the substantial, credible

evidence in the record supporting the hearing officer's guilty finding.

      We discern no basis to reject the hearing officer's factual findings

regarding the weapon found in Villanueva's locker. Because the guilty finding

was supported by substantial credible evidence and Villanueva was afforded due

process, the determination Villanueva committed prohibited act *.202 was not

arbitrary, capricious, or unreasonable.

      To the extent we have not addressed any of Villanueva's remaining

arguments, we conclude they are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.




                                                                          A-0888-19
                                          8